Title: To Alexander Hamilton from Henry Glen, 1 March 1800
From: Glen, Henry
To: Hamilton, Alexander


          
            Genll. Hamilton.
            Dear Sir
            Philadelphia 1th. March 1800.
          
          I have a Son who is now a Lieut. in the Service of the United States and by your orders on the recruiting Service in the State of Vermont. He was some time since at the Southward and is Expected to return to the Natchez again this Spring. But the Country does not suit his Constitution and he is Solicitous of some Appointment in the Staff Department by which he can be permitted to remain in the States he has served as an Aid de Camp to General Wilkinson and has Talents and Capacity adequate to the discharge of the Duties of that Appointment—If he could be appointed at One of the aids to the Commander in Chief or a Brigade Major or a Deputy to the Adjutant General or to any other Office in the Staff I would Vouch for his abilities his Industry & Integrity I take the Liberty to Inclose General Wilkinsons Letter to me Brought by my Son last Fall when he Returnd. After an absence of two years—Permit me Sir to Solicit your Attention to this Subject if you can Render a Favour of this Kind to my Son it will be acknowledged with Gratitute as a favor to an old Servant of the publick to your old Friend and Very Humble Servant—
          
            Henry Glen
          
          
            P S. as my Son wishes to learn from me what can be done for him on this Subject I shall thank you for an Answer as Soon as Conveniently may be
          
          His Excellency Alxr. Hamilton Esqre.
        